       CASE 0:20-cv-02070-WMW-DTS Doc. 1-2 Filed 09/29/20 Page 1 of 1




STATE OF MINNESOTA                                               DISTRICT COURT

COUNTY OF RAMSEY                                    SECOND JUDICIAL DISTRICT
                                                 CASE TYPE: PERSONAL INJURY

Cedric M. Wilson,                                       Court File No. ___________

             Plaintiff,

       v.
                                                    NOTICE OF FILING
Walgreen Co., an Illinois Corporation             NOTICE FOR REMOVAL
authorized to do business in Minnesota,
d/b/a Walgreens and d/b/a Walgreens-
Store #6447,

             Defendant.

      On September 29, 220, Defendant filed it’s Notice of Removal of Civil Action

to the United States District Court with the United States District Court for the

Second District of Minnesota, a copy of which is attached hereto and hereby

served upon you.

      In accordance with 28 U.S.C., § 1446 (2012), the filing of the removal petition

“effect[s] the removal and the State court shall proceed no further unless and until

the case is remanded.

Dated: September 29       , 2020.     Lind, Jensen, Sullivan & Peterson
                                      A Professional Association

                                             s/Brian A. Wood
                                      By_______________________________
                                           Brian A. Wood #141690
                                      Attorneys for Defendant
                                      1300 AT&T Tower
                                      901 Marquette Avenue South
                                      Minneapolis, Minnesota 55402
                                      (612) 746-0151
                                      brian.wood@lindjenen.com
